Title: To George Washington from Major General John Sullivan, 21 May 1779
From: Sullivan, John
To: Washington, George



Extract of a Letter From General Sullivan.
Dear General
Easton [Pa.] 21st May 1779

“General McDougle was apply’d to for Frocks and overhalls for the new Hampshire Troops he ordered one pair of over halls ⅌ man but nothing else and I believe There is not a single article sent from that Quarter for the Regiment of Courtland and Spencer, these things must be remedied but I cannot point out a method perhaps Tents may be sent on from the magazine at the main Army or at Moris Town, and also the other articles, if it is not done we shall be delayd exceedingly. If the necessary supplies are sent on your Excellency may rely upon no time being lost on our part but if those unaccountable mistakes (notwiths[t]anding Your Excellencys Efforts to prevent them[)], should continue to invade us I cannot be answerable for the Consequential delays.”
